DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a continuation of 17513360, filed 10/28/2021, now U.S. Patent No. 11,316,866 which is a continuation of 17237416, filed 04/22/2021, now U.S. Patent No. 11,190,524 which is a continuation of 17027863, filed 09/22/2020, now U.S. Patent No. 10,999,288 which is a continuation of 16746758, filed 01/17/2020, now U.S. Patent No. 10,798,100 which claims priority from Provisional Application 62899571, filed 09/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. US 20180375886 A1 to Kirti et al., hereinafter Kirti.
Regarding claim 1, Kirti teaches a method comprising:
generating a plurality of listings in a data exchange, wherein a first listing of the plurality of listings comprises a reference to a first version of shared data within a first database, and wherein the first version is one of a plurality of versions of the shared data within the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, and paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”);
[It is broadly interpreted by the Examiner that the claimed “first version” and “one of a plurality of versions” pertain to the types of data and capabilities accessible to various types of users (e.g., “Administrative users” and “Ordinary users”).]
receiving a request from a member of the data exchange for access to the first listing (paragraph 113, “The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account.”); 
and limiting, by a processing device, access for the member to the first version of the shared data of the first database referenced by the first listing (paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 2, Kirti teaches wherein the first listing comprises metadata, and wherein the metadata comprises version metadata corresponding to the first version (paragraph 92, “an application catalog control database 208 using metadata based schema mapping”, paragraph 100, “generate security controls metadata from the software defined security configuration data obtained from the service provider 230”, and paragraph 101, “The security controls metadata can be stored in the application catalog database 208”).
Regarding claim 3, Kirti teaches further comprising:
requesting a confirmation from the member for access to an updated version of the shared data (paragraphs 76 and 110, “updated features in a cloud application or newly modified policies”, paragraph 127, “updated activity data”, and paragraph 187);
modifying the first listing to comprise a reference to the updated version of the shared data responsive to receiving the confirmation from the member (paragraph 80, “modifying access to a service or to multiple services.  For example, a remediation action can include preventing a user from using a service, or preventing all users of the organization 130 from using the service.”); 
and limiting, by the processing device, access for the member to the updated version of the shared data of the first database referenced by the first listing (paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”).
Regarding claim 4, Kirti teaches wherein limiting, by the processing device, access for the member to the first version of the shared data of the first database referenced by the first listing comprises limiting the access for the member to a portion of the shared data that is less than all of the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 5, Kirti teaches wherein access for the member to the first version of the shared data is further limited based on a set of visibility and access rules for the first listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 6, Kirti teaches wherein the member is a first member (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account.”), 
and wherein the method further comprises:
receiving a request from a second member of the data exchange for access to a second listing of the data exchange, wherein the second listing comprises a reference to a second version of the shared data, different from the first version (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account. The activity data may be obtained for a service, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations services, service providers, attributes, users, or other factors. In some examples, the data accesser 182 may process data to identify activity related to one or more criteria, such as one or more services, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations thereof”); 
and limiting, by a processing device, access for the second member to the second version of the shared data of the first database referenced by the second listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 7, Kirti teaches wherein the second version of the shared data comprises a data set having one or more of a different formatting from the first version of the shared data, different columns from the first version of the shared data, or an incompatible structure with the first version of the shared data (paragraph 100, “The security controls metadata can be formatted in a way to display the types of information required by the regulations and standards and facilitate the generation of reports needed”, paragraph 104, “The data entered into a landing repository 210 may be in different formats and/or have different ranges of values…the data from the data loader application 206 can be reformatted and/or structured before being moved to the analytics and threat intelligence repository 211”, and paragraph 109).
Regarding claim 8, Kirti discloses a system comprising:
a memory (paragraph 26, “stored in a memory” and paragraph 55, “may include at least one memory”); 
and a processing device operatively coupled to the memory (paragraph 55, “processing unit(s)”, “executable by a processor”), the processing device to:
generate a plurality of listings in a data exchange, wherein a first listing of the plurality of listings comprises a reference to a first version of shared data within a first database, and wherein the first version is one of a plurality of versions of the shared data within the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, and paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”);
receive a request from a member of the data exchange for access to the first listing (paragraph 113, “The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account.”); 
and limit access for the member to the first version of the shared data of the first database referenced by the first listing (paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 9, Kirti discloses wherein the first listing comprises metadata, and wherein the metadata comprises version metadata corresponding to the first version (paragraph 92, “an application catalog control database 208 using metadata based schema mapping”, paragraph 100, “generate security controls metadata from the software defined security configuration data obtained from the service provider 230”, and paragraph 101, “The security controls metadata can be stored in the application catalog database 208”).
Regarding claim 10, Kirti discloses wherein the processing device is further to:
request a confirmation from the member for access to an updated version of the shared data (paragraphs 76 and 110, “updated features in a cloud application or newly modified policies”, paragraph 127, “updated activity data”, and paragraph 187);
modify the first listing to comprise a reference to the updated version of the shared data responsive to receiving the confirmation from the member (paragraph 80, “modifying access to a service or to multiple services.  For example, a remediation action can include preventing a user from using a service, or preventing all users of the organization 130 from using the service.”); 
and limit access for the member to the updated version of the shared data of the first database referenced by the first listing (paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”).
Regarding claim 11, Kirti discloses wherein to limit access for the member to the first version of the shared data of the first database referenced by the first listing the processing device is to limit the access for the member to a portion of the shared data that is less than all of the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 12, Kirti discloses wherein access for the member to the first version of the shared data is further limited based on a set of visibility and access rules for the first listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 13, Kirti discloses wherein the member is a first member (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account.”), 
and wherein the processing device is further to:
receive a request from a second member of the data exchange for access to a second listing of the data exchange, wherein the second listing comprises a reference to a second version of the shared data, different from the first version (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account. The activity data may be obtained for a service, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations services, service providers, attributes, users, or other factors. In some examples, the data accesser 182 may process data to identify activity related to one or more criteria, such as one or more services, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations thereof”); 
and limit, by a processing device, access for the second member to the second version of the shared data of the first database referenced by the second listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 14, Kirti discloses wherein the second version of the shared data comprises a data set having one or more of a different formatting from the first version of the shared data, different columns from the first version of the shared data, or an incompatible structure with the first version of the shared data (paragraph 100, “The security controls metadata can be formatted in a way to display the types of information required by the regulations and standards and facilitate the generation of reports needed”, paragraph 104, “The data entered into a landing repository 210 may be in different formats and/or have different ranges of values…the data from the data loader application 206 can be reformatted and/or structured before being moved to the analytics and threat intelligence repository 211”, and paragraph 109).
Regarding claim 15, Kirti discloses a non-transitory computer-readable medium having instructions stored thereon (paragraph 26, “on a non-transitory computer-readable storage medium”, and paragraphs 55 and 64)) which, when executed by a processing device, cause the processing device to:
generate a plurality of listings in a data exchange, wherein a first listing of the plurality of listings comprises a reference to a first version of shared data within a first database, and wherein the first version is one of a plurality of versions of the shared data within the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, and paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”);
receive a request from a member of the data exchange for access to the first listing (paragraph 113, “The association of user accounts to tenant accounts may be used in various ways, such as retrieving information about the user activity of the tenant's users. In some examples, the tenant account's credentials with the service provider 230 may be used to log into the service provider 230 to retrieve activity data for user accounts that are associated with the tenant account.”); 
and limit, by the processing device, access for the member to the first version of the shared data of the first database referenced by the first listing (paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 16, Kirti discloses wherein the processing device is further to:
request a confirmation from the member for access to an updated version of the shared data (paragraphs 76 and 110, “updated features in a cloud application or newly modified policies”, paragraph 127, “updated activity data”, and paragraph 187);
modify the first listing to comprise a reference to the updated version of the shared data responsive to receiving the confirmation from the member (paragraph 80, “modifying access to a service or to multiple services.  For example, a remediation action can include preventing a user from using a service, or preventing all users of the organization 130 from using the service.”); 
and limit access for the member to the updated version of the shared data of the first database referenced by the first listing (paragraph 204, “the one or more actions that are privileged can be is identified using a list of administrative actions.  In these examples, the list of administrative actions can include actions known to require higher privileges, such as creating or deleting user accounts, modifying access controls or security settings, modifying credentials, and so on”).
Regarding claim 17, Kirti discloses wherein to limit access for the member to the first version of the shared data of the first database referenced by the first listing the processing device is to limit the access for the member to a portion of the shared data that is less than all of the first database (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, paragraph 29, “the file sharing service Box has an access control model that defines administrative users, co-administrative users, and group administrative users. In this example, administrative users can manage users and groups, view and edit all files and folders of an organization, log in to the user account of any user in the organization, edit settings for the organization, and run or access reports. Co-administrative users can perform the same operations as administrative users, but are not able to change the permissions of administrative users. Group administrative users administrate groups within an organization, and can add users to the groups these users administrate, can create new users that will be assigned to a group, and can assign access rights to groups, but otherwise have no capabilities outside of the group.”, paragraph 59, “can specify permissions or privileges with the authorization, which can define the level of access”, and paragraph 78, “An access policy can define, for example, types or categories of users that can or cannot use a service, specific users that can or cannot use a service, times of day or days of the week when a service can be used, an amount of data that can be transferred to or from the services, an amount of data bandwidth that can be used, actions that can or cannot be performed in using the service, to which users the access policy applies, and/or other restrictions or permissions with respect to the service. In various examples, the control manager 172 can maintain a set of policies for each organization that subscribes to the services of the security management and control system 102. In some examples, the control manager 172 can provide pre -sets with different levels of security, where selecting a pre -set selects the security configuration for one or more services.”).
Regarding claim 18, Kirti discloses wherein access for the member to the first version of the shared data is further limited based on a set of visibility and access rules for the first listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 19, Kirti discloses wherein the member is a first member (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account.”), 
and wherein the processing device is further to:
receive a request from a second member of the data exchange for access to a second listing of the data exchange, wherein the second listing comprises a reference to a second version of the shared data, different from the first version (paragraph 84, “The activity data may be for a user account, a tenant account, a group account, or another type of account. The activity data may be obtained for a service, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations services, service providers, attributes, users, or other factors. In some examples, the data accesser 182 may process data to identify activity related to one or more criteria, such as one or more services, a particular type of data (e.g., a data for a particular attribute), one or more users, or combinations thereof”); 
and limit, by a processing device, access for the second member to the second version of the shared data of the first database referenced by the second listing (paragraph 28, “define privileges that distinguish an administrative user of the service from an ordinary user of the service. A privilege, in this context, refers to a capability to make changes to a computing resource such as a network, application, or service, among others, and/or the ability to affect a resource that is restricted from being accessed by non-privileged users. Ordinary users can have a minimal set of privileges, while administrative users have higher privileges, so that the administrative users can configure and manage the computing resource for which the administrative users have higher privileges. Administrative users are also referred to herein as privileged users.”, and paragraph 106, “where this information is visible or accessible to a system using authorized credentials”).
Regarding claim 20, Kirti discloses wherein the second version of the shared data comprises a data set having one or more of a different formatting from the first version of the shared data, different columns from the first version of the shared data, or an incompatible structure with the first version of the shared data (paragraph 100, “The security controls metadata can be formatted in a way to display the types of information required by the regulations and standards and facilitate the generation of reports needed”, paragraph 104, “The data entered into a landing repository 210 may be in different formats and/or have different ranges of values…the data from the data loader application 206 can be reformatted and/or structured before being moved to the analytics and threat intelligence repository 211”, and paragraph 109).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to database access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431